Per Curiam.
It appearing that at the hearing had on the return of the writ of habeas corpus allowed by this court herein, that the petitioner above named is legally detained in custody by virtue of *611a valid warrant issued by the Governor of the State of Missouri under date of June 15, 1953 and by virtue of a warrant issued by the Governor of the State of Montana on July 15, 1953, authorizing Sheriff Everett Bowman of the County of Gentry, in the State of Missouri, and a guard, as agents of the Governor of Missouri to apprehend and convey the petitioner to the said State of Missouri to be- there tried for the crime of obtaining money and property of the value of $16.30, by means of a check dated May 25, 1953, signed Mat Turner, drawn on the First National Bank in "Wellington, Kansas and claimed to have been presented to said bank for payment and payment refused by reason that the drawer and the petitioner had no account, funds or credit in said bank for the payment of said cheek.
It is ordered that the petitioner Cleveland Roy Williams be and he is hereby remanded to the custody of said Sheriff Everett Bowman and guard as directed in the aforesaid Governors’ warrants.